 DOLLAR RENT A CAR & 
THRIFTY CAR RENTAL
 357 NLRB No. 6 
97DTG Operations, Inc. d/b/a Dollar Rent A Car and 
Thrifty Car Rental and E. Sunny Pagliocca 
and
 Ruben V. Lara, III 
and
 Kristina Hayden.  
Cases 
28ŒCAŒ023059, 28ŒCAŒ023069, and 28ŒCAŒ

023107 
July 20, 2011 
DECISION AND ORDER 
BY CHAIRMAN 
LIEBMAN AND 
MEMBERS 
BECKER AND HAYES
 On December 27, 2010,
 Administrative Law Judge Jay 
R. Pollack issued the att
ached decision.  The Acting 
General Counsel and the Re
spondent each filed excep-
tions, a supporting brief, and an answering brief.  The 
Acting General Counsel also filed a reply to the Re-
spondent™s answering brief. 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel. 
The Board has considered the decision and the record 
in light of the exceptions and briefs and has decided to 
affirm the judge™s rulings, findings,
1 and conclusions and 
to adopt the recommended Order.
2 ORDER 
The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge and 

orders that the Respondent, DTG Operations, Inc. d/b/a 
Dollar Rent A Car and Thrift
y Car Rental, Las Vegas, 
Nevada, its officers, agents, successors, and assigns, shall 

take the action set forth in the Order. 
 Joel C. Schochet, Esq. 
and Pablo A. Godoy, Esq., 
for the Gen-eral Counsel. Michael W. Casey III, Esq. 
and
 Teresa M. Maestrelli, Esq. 
(Epstein Becker & Green), 
of Miami, Florida, for the Re-
spondent. DECISION 
STATEMENT OF THE 
CASE JAY R. POLLACK
, Administrative Law Judge.  I heard this 
case in trial in Las Vegas, Ne
vada, from October 5 through 8, 
2010.  On June 8, 2010, E. Sunny Pagliocca (Pagliocca) filed 
the charge in Case 28ŒCAŒ23059 alleging that DTG Opera-
tions, Inc. d/b/a Dollar Rent A Car and Thrifty Car Rental (Re-
spondent) violated Section 8(a)(3) and (1) of the National La-
                                                           
1 The Acting General Counsel and the Respondent have excepted to 
some of the judge™s credibility findi
ngs. The Board™s established policy 
is not to overrule an administrativ
e law judge™s credibility resolutions 
unless the clear preponderance of all 
the relevant evidence convinces us 
that they are incorrect.  
Standard Dry Wall Products
, 91 NLRB 544 
(1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully exam-

ined the record and find no basis for reversing the findings. 
2 For the reasons stated in his dissenting opinion in 
J. Picini Floor-
ing, 356 NLRB 11 (2010), Member Hayes would not require electronic 
distribution of the notice. 
bor Relations Act ( the Act).  On
 June 15, 2010, Ruben V. Lara 
III (Lara) filed the charge in Case 28ŒCAŒ023069 alleging that 
Respondent violated Section 8(a
)(1) and (3) of the Act.  On 
July 19, 2010, Kristina Hayden filed the charge in Case 28Œ
CAŒ023107 alleging that Respondent violated Section 8(a)(1) 
and (3) of the Act.  On July 20, 2010, the Regional Director for 
Region 28 of the National Labor Relations Board (the Board) 
issued a consolidated complaint and notice of hearing against 
Respondent alleging that Responde
nt violated Section 8(a)(3 
and (1) of the Act.  Respondent
 filed a timely answer to the 
complaint denying all wrongdoing. 
The parties have been afforded full opportunity to appear, to 
introduce relevant evidence, to
 examine and cross-examine 
witnesses, and to file briefs.  Upon the entire record, from my 
observation of the demeanor of the witnesses
1 and having con-
sidered the posthearing briefs of 
the parties, I make the follow-
ing FINDINGS OF FACT
 I.  JURISDICTION
 Respondent, an Oklahoma corporation, with an office and 
place of business in Las Vegas, Nevada, has been engaged in 
the business of retail and nonret
ail leasing of automobiles.  
During the 12 months ending J
une 8, 2010, Respondent re-
ceived gross revenues in excess of $500,000.  During the same 
period of time, Respondent purch
ased and received goods val-
ued in excess of $50,000 directly
 from points located outside 
the State of Nevada.  Responden
t admits and I find that Re-
spondent is an employer engaged in commerce within the 
meaning of Section 2(2), (6
), and (7) of the Act. 
Respondent admits and I find that Iron Workers Shopmen™s 
Local 509, affiliated with the 
International Association of 
Bridge, Structural, Ornamental 
Reinforcing Iron Workers (the 
Union), is a labor organization 
within the meaning of Section 
2(5) of the Act. 
II.  THE ALLEGED UNFAIR LABOR PRACTICES
 A.  Issues 
The consolidated complaint alleges that Respondent unlaw-
fully discharged employees Pagliocca, Lara, and Hayden in 
order to discourage union membership and activities in viola-
tion of Section 8(a)(3) and (1) of the Act and unlawfully inter-
rogated employees, unlawfully
 prohibited employees from 
discussing union activities, thr
eatened employees with dis-
charge, and other reprisals for 
discussing union activities.  Re-
spondent avers that Pagliocca,
 Lara, and Hayden were dis-
charged for violations of company rules and not for any reasons 
prohibited under the Act. 
                                                           
1 The credibility resolutions herein 
have been derived from a review 
of the entire testimonial record and 
exhibits, with due regard for the 
logic of probability, the 
demeanor of the witnesses, and the teachings of 
NLRB v. Walton Mfg. Co., 
369 U.S. 404, 408 (1962).  As to those wit-
nesses testifying in contradiction to
 the findings herein, their testimony 
has been discredited, either as ha
ving been in conflict with credited 
documentary or testimonial evidence or because it was in and of itself 
incredible and unworthy of belief. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 98B.  Background 
Respondent operates vehicle rent
al facilities 
nationwide and has its headquarters in Tulsa, 
Oklahoma.  Respondent is com-
prised of both Dollar Rent A Car (Dollar) and Thrifty Car 
Rental (Thrifty).  In Las Vegas, each brand has its own rental 
contract at McCarran Airport but
 only Dollar also has rental 
facilities at the Swenson Street location and at 10 hotel loca-
tions. Respondent employs approximate
ly 160 individuals at its 
Las Vegas facilities.  Pagliocca,
 Lara, and Hayden were rental 
sales agents (RSAs).  RSAs are paid an hourly wage plus com-
mission on the vehicles they rent.  Important to this case is the 

fact that RSAs receive commi
ssion on the incremental products 
they convince their customers to purchase.  At the end of each 
month, the amount of incremen
tal products purchased by the 
RSA™s customers is totaled and each incremental product is 
counted for each day the customer rented the vehicle.  That 
amount is then divided by the total number of days for which 
the RSA rented vehicles and results in the RSA™s yield.  If the 
RSA™s yield meets the month™s sales target they are paid their 
yield.  If an RSA does not sell any incremental products, the 
RSA™s yield would be zero and he or she would not receive a 
commission that month.  RSAs must maintain a certain yield to 
maintain their employment. 
In this case, Respondent cont
ends that Pagliocca was dis-
charged because she refused to rent to a customer so as to ma-
nipulate her yield.  Respondent c
ontends that Lara and Hayden 
were discharged because of cu
stomer complaints that they 
pushed too hard to sell incremental products. 
Pagliocca worked for Respondent for 10-1/2 years.  Re-
spondent admitted that Paglio
cca had no trouble maintaining 
her yields.  Just 3 months prior to her discharge, Pagliocca 
earned a prize from Respondent for her sales.  Pagliocca 
worked at Respondent™s Swenson Street location where cus-
tomer traffic was low. 
In early November 2009, Pagliocca was invited to a union 
meeting.  She attended several 
union meetings and spoke with 
other employees about the Union.  She spoke to employees 
about the Union in the presence of Connie Hardy, operations 
manager. On November 30, 2009, Pagliocca 
reported to work at 8 a.m.  
She testified that she received a memo stating that there would 
be no ﬁwalkupsﬂ that day.
2  Respondent contends that no such 
memorandum issued.  It contends that this was the Monday 
after Thanksgiving and that many cars were available.  Its rec-
ords show that many cars were av
ailable.  Further, other RSAs 
rented to walkups that day and Pagliocca herself rented to a 

walk up that day.
3 About 8:30 a.m. on November 30, Jill Syler, local marketing 
manager, called Pagliocca and 
asked if she could send a cus-
tomer to Swenson Street to pick up a car.  Pagliocca informed 
                                                           
2 A ﬁwalkupﬂ is a customer that does 
not have a reservation.  On oc-
casion, Respondent™s dispatchers i
ssue memoranda indicating that in 
order to meet reservations, cars are not to be rented to walkups, people 
without reservations. 
3 The walkup customer that Paglio
cca did rent to purchased an in-
cremental product. 
Syler that she had no cars availabl
e at that time but might have 
a car available later that date.  Syler referred the customer to 
Respondent™s airport location. 
Later that day, Syler learned that cars had been available as 
early as 7 a.m. that day.  Sy
ler then spoke with Clayton Hop-
kins, general manager, to compla
in about being told that there 
were no cars available when cars were in fact available.  Hop-
kins had previously told Syler he believed RSAs were not co-
operating with Syler because he
r customers did not purchase 
incremental products and because Syler™s customers had nego-
tiated rates lower than offered to others.  Hopkins told Syler 
that he would look into the matter of November 30. 
Hopkins contacted Misty Guille
rmo, city operations manag-
er, and asked Guillermo to investigate why Pagliocca failed to 
complete the rental for Syler. 
 Hopkins knew that many cars 
were available the Monday after 
Thanksgiving.  Hopkins also 
discovered that Pagliocca had faile
d to rent a vehicle to a guest 
with a reservation on November 30. 
On December 3, Guillermo requested approval from Re-
spondent™s corporate office to discharge Pagliocca.  On De-
cember 5, Operations Managers 
Mark Pfeifer and Daniel Silva 
spoke with Pagliocca about the failure to provide a vehicle for 
Syler™s customer.  Paglioca said that she did not remember the 
incident with Syler.  On December 7, Jeremy Blair, senior op-
erations manager, sent Hopkins 
an email stating that Pagliocca 
had falsely told a customer that there was no reservation in her 
name on November 30. 
On December 10, the termination of Pagliocca™s employ-
ment was approved by Respondent™s corporate office for ﬁma-
nipulating the rental process for 
personal gainﬂ and ﬁNeglect of 
duties and poor work performance.ﬂ 
On December 12, Pagliocca was called into the office and in-
formed by Frances Paulson, oper
ations manager, that she was 
suspended for 2 days and would receive a call from Misty 
Guillermo, city operations manager.  On December 14, 
Pagliocca called Guillermo and was directed to come into the 

office at noon.  When Pagliocca went to the office that day, she 
met with Hopkins and Guillermo. 
 Hopkins informed Pagliocca 
that she was being terminated.  
Hopkins stated that he did not 
know why Pagliocca did not rent the car to Syler™s customer 
when cars were available.  Pag
liocca asked if they were through 
and Guillermo said they were.  Guillermo left and as Pagliocca 
was leaving, Hopkins asked her if she had heard any rumors 
about the Union.  Pagliocca answered that she didn™t know 
what he was talking abou
t and Hopkins apologized. 
Respondent™s discipline policy 
generally has three catego-
ries: offenses that normally requ
ire progressive discipline; at-
tendance issues; and offenses 
warranting immediate termina-
tion.  Some examples of offenses
 that result in immediate ter-
mination are failure to follow rental procedures, theft, fraud, 
and sharing passwords.  Offenses
 that require progressive dis-
cipline are matters such as poor job performance and failure to 
do paperwork properly.  The norm
al steps of progressive disci-
pline are verbal counseling, followed by written warnings, sus-
pension, followed by termination. 
Respondent™s rental procedures specifically prohibit RSAs 
from manipulating rental procedur
es to meet their sales goals, 
described as ﬁFinding a way to decline a multi-day customer 
 DOLLAR RENT A CAR & 
THRIFTY CAR RENTAL
 99who is not purchasing optional productsﬂ and ﬁpassing on 
walkup customers you pre-qualify who do not wish to purchase 
additional options.ﬂ  Respondent™s 
rental procedures state that 
violating one or more of these pr
ocedures will result in termina-
tion.  Respondent produced evidence that two other employees 
were terminated in 2009 for failing 
to rent to local customers or 
VIP customers. 
Lara began working for Respondent in 2004.  He transferred 
to Las Vegas in 2006.  In 2007, Lara was promoted to lead 
RSA but after 1-1/2 to 2 years as
 lead RSA, Lara decided to 
return to being an RSA rather than change to nights, which he 
would have had to do to remain a lead RSA. 
Lara testified that it was very
 important to sell upgrades and 
additional coverage (the incremental products) as the commis-
sions on these products constituted most of the RSA™s compen-
sation.  Further emphasizing the importance of an RSA selling 
as much as possible was the fact that an RSA could be disci-
plined for not meeting the minimum sales requirement. 
During his employment, Lara received positive evaluations, 
while at the same time receiving several written warnings.  Lara 
knew that he could be disciplin
ed for violating Respondent™s 
rental policy, and he knew that
 the most frequent customer 
complaint related to aggressiveness of RSAs in selling extra 
products. In early 2010, Lara learned that there was union activity at 
the Swenson Street location.  After the Union filed a petition in 
February, Lara attended two un
ion meetings, passed out union 
flyers, and spoke to other empl
oyees about the Union.  Lara 
spoke up at two company held meetings about the Union.  
Hopkins was present when Lara 
suggested that employees hear 
the Union™s side.  Hopkins was also present when Lara stated 
that while Hopkins had an open 
door, everything stopped there.  
Lara further stated that the 
Union might not be a bad idea. 
In early March, at about 10:30 a.m., Lara was in the break-
room speaking with two employees about the Union, when 
Frances Paulson, operations mana
ger, entered the room.  Paul-
son told the employees that they
 should not be talking about the 
Union.  Lara continued on his 
break but stopped talking about 
the Union. 
Throughout his employment with
 Respondent, Lara received 
written warnings and even suspensions for using aggressive 
tactics in selling products to 
customers.  On September 16, 
2009, Jeremy Blair, senior opera
tions manager, issued Lara a 
ﬁSecond Written Noticeﬂ for using a threatening tone with a 
customer.  On September 23, 20
09, Blair issued a ﬁSuspension 
Noticeﬂ to Lara for poor customer performance.  This suspen-
sion was due to two customer complaints.  On March 22, 2010, 
another customer complained about
 Lara™s use of high pressure 
tactics.  According to Responde
nt, Lara™s actions constituted 
the final step in the progressive discipline chain. 
On April 1, 2010, Guillermo re
quested approval of Lara™s 
discharge from Respondent™s corporate offices.  On April 2, 
Guillermo and Pfeifer spoke with Lara about the customer 
complaint.  Lara admitted to pushing coverage on all of his 
customers.  Lara stated that he did not remember this particular 
customer but denied that he wa
s smug or condescending.  Lara 
further stated that since his su
spension, he had been ﬁwalking 
on pins and needles because he
 knew that one mess up could 
cost him his job.ﬂ 
On April 4, Lara met with Hopkins.  Lara asked to have a 
witness with him as instructed by the Union.  Hopkins denied 
Lara™s request for a witness.  On April 9, Respondent™s corpo-
rate offices approved Lara™s te
rmination.  In 2008 and 2009, 
Respondent had terminated two 
other employees after custom-
ers had complained about their sales tactics. 
Hayden began working for Respondent in October 2006 as a 
RSA.  Before 2010, Hayden had received warnings for policy 
violations.  In April 2009, Hayd
en was suspended because she 
had informed a customer that optional insurance was not op-
tional.  Hayden™s discharge wa
s approved but that discharge 
was revoked because another employee had committed the 
same offense and not been disc
harged.  Instead, Hayden was 
given a suspension and a final warning.  From the date of her 
suspension in 2009, Hayden rece
ived numerous customer com-
plaints regarding her sales tec
hnique.  On November 15, 2009, 
Hayden was issued a traini
ng communication by Constance 
Char, operations manager, fo
r misrepresenting Respondent™s 
prepaid fuel policy. 
In early March 2010, Hayden attended a company held meet-
ing regarding unions.  She late
r attended union meetings and 
handed out union pamphlets to othe
r employees.  At the end of 
March, Hayden was in the breakroom with service agent Paul 
Bradley when Constance Char, ope
rations manager, came into 
the room.  Char told the two employees that they could be ter-
minated for speaking about the Union.  The employees ended 
their discussion. 
On March 27, one of Respondent™s customers complained 
about Hayden™s use of scare tact
ics.  On March 30, pursuant to 
the complaint submitted on March 27, Hopkins sought Re-
spondent™s clearance to discharge 
Hayden.  On April 1, Hayden 
met with Operations Manager Laura Sottile, and Guillermo.  
Guillermo said that a customer had complained that Hayden 
had used scare tactics in attemp
ting to sell products.  Hayden 
said she expected to be called into the office because of the 
antiunion meetings.  She also told the managers that she had an 
incident with Char but did not de
scribe the incident.  Guillermo 
said she would look into the matter. 
On April 2, Employee Relati
ons Manager Randy Betancourt 
gave his recommendation that Hayd
en be discharged for ﬁFail-
ure to Follow Rental proceduresﬂ and for ﬁPoor Work Perfor-
mance.ﬂ 
On or about April 5, Hayden
 went out on family medical 
leave approved by Respondent.  On April 14, Hopkins called 
Hayden at home and informed 
her that Respondent had termi-
nated her employment. 
C.  Analysis and Conclusions 
1.  The alleged interrogation 
To determine whether questi
oning about union activities vio-
lates the Act, the Board asks, ﬁwhether under all the circum-
stances the interrogati
on reasonably tends to restrain, coerce, or 
interfere with rights guaranteed by the Act.ﬂ  
Sunnyvale Medi-
cal Clinic
, 277 NLRB 1217 (1985).  Factors considered by the 
Board include the background of th
e relationship, the nature of 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 100 
the information sought, the identit
y of the questioner, and the 
place and method of the interrogation. 
Here, Hopkins, Respondent™s ge
neral manager, questioned 
Pagliocca about the Union in his office after she had just been 
terminated.  Based on the facts 
that Hopkins was Respondent™s 
highest official in Las Vegas, th
at the questioning took place in 
his office, and at the conclusion
 of Pagliocca™s termination, I 
find that questioning reasonably tended to restrain and coerce 
Pagliocca in violation of Section 8(a)(1) of the Act. 
2.  The prohibition of union discussions 
Section 8(a)(1) proscribes, amo
ng other things, employer in-
terference with employees rights
 to discuss the terms and con-
ditions of their employment with others.  See 
Beth Israel Hos-
pital v. NLRB
, 437 U.S. 483 (1978) (The right of employees to 
self-organize and bargain collectively established by Section 7 
of the NLRA, 20 U.S.C. § 157, necessarily encompasses the 
right effectively to communicat
e with one another regarding 
self organization at the jobsite.).  A rule which purports to ban 
union activity during working hours is presumed invalid be-
cause it is overly broad and tends to connote periods from the 
beginning of the workday to the end of the workday, including 
the employees own time.  
Our Way, Inc., 
268 NLRB 394, 394Œ
395 (1983). In this case, Lara was on br
eak with two other employees 
when Paulson entered the room and declared that the employ-
ees should not be discussing the Union.  Accordingly, I find 
that by this action, Respondent 
violated Section 8(a)(1) of the 
Act. Further, Hayden was discussing the Union while on break 
when Char entered the room and stated that the employees 
could be discharged for talking 
about the Union.  Accordingly, 
I find that by this action Responde
nt violated Section 8(a)(1) of 
the Act. 
D.  The Discharges In cases involving dual motivation, the Board employs the 
test set forth in 
Wright Line, 
251
 NLRB 1083, 1089 (1980), 
enfd. 662 F.2d 899 (1st Cir. 1981), cert. denied 455 U.S. 989 
(1982), approved in NLRB v. Transportation Management 
Corp., 
462 U.S. 393, 399Œ403 (1983).  In
itially, the General 
Counsel must establish by a preponderance of the credible evi-
dence that anti union sentiment was a ﬁmotivating factorﬂ for 
the discipline or discharge.  
This means that the General Coun-
sel must prove that the employee was engaged in protected 
activity, that the employer knew the employee was engaged in 
protected activity, and that the 
protected activity was a motivat-
ing reason for the employer™s action.  
Wright Line
, supra, 251 
NLRB at 1090.  Unlawful motiv
ation may be found based upon 
direct evidence of employer animus toward the protected activi-
ty. 
Robert Orr/Sysco Food Services, 
343 NLRB 1183, 1184 
(2004).  Alternatively, proof of discriminatory motivation may 
be based on circumstantial evidence, as described in 
Robert 
Orr/Sysco Food Services, 
supra:  To support an inference of unlawful motivation, the Board 
looks to such factors as inconsistencies between the proffered 
reasons for the discipline and other actions of the employer, 
disparate treatment of certain employees compared to other 
employees with similar work records or offenses, deviations 
from past practice, and proximity in time of the discipline to 
the union activity.  
Embassy Vacation Resorts, 
340 NLRB 
[846, 848] (2003). 
 If the General Counsel has satis
fied the initial burden, the 
burden of persuasion shifts to Respondent to show by a pre-
ponderance of the credible evidence that it would have taken 
the same action even in the absence of the employee™s protect-
ed activity.  
Peter Vitalie Co., 
310 NLRB 865, 871 (1993).  If 
Respondent advances reasons which are found to be false, an 
inference that the true motive is an unlawful one may be war-
ranted.  
Shattuck Denn Mining Corp. v. NLRB, 
362 F.2d 466, 470 (9th Cir. 1966); 
Limestone Apparel Corp., 
255 NLRB 722 
(1981), enfd. 705 F.2d 799 (6th Cir. 1982).  However, Re-
spondent™s defense does not fail simply because not all the 
evidence supports its defense or because some evidence tends 
to refute it.  
Merrilat Industries, 
307 NLRB 1301, 1303 (1992).  
Ultimately, the General Counsel retains the burden of proving 
discrimination.  Wright Line, supra, 251 NLRB at 1088 fn. 11. 
The Discharge of Pagliocca 
The General Counsel has established both Pagliocca™s union 
activities and the knowledge or
 constructive knowledge of 
those activities by Respondent.
  There is no doubt that Re-
spondent suspected that Pagliocca failed to rent a car to Syler™s 
customer when cars were available.  The issue as to Pagliocca 
is whether or not the conduct was the reason for the discharge 
rather than her protected union activities.  It is therefore the 
termination process that must be examined. 
First, I find that the actions of Syler were based on a good-
faith belief that Pagliocca had failed to rent to her customer 
when cars were available.  For legitimate reasons, Syler report-
ed her concerns to Hopkins.  S
econd, I find that Hopkins had a 
good-faith belief that Pagliocca had cars available and that she 
had refused to rent the car in order to manipulate her yield.  
Thus, I find his referral of th
is matter to Guillermo was for 
legitimate business reasons. 
I further find that the invest
igation that took place was con-
sistent with Respondent™s busin
ess practices and was not evi-
dence of disparate treatment of Pagliocca.  Nor do I find evi-
dence that the actions taken against her were because of her 
union activities or to discourage the union activities of others. 
Respondent has demonstrated th
at the rule against manipu-
lating the rental process for personal gain is enforced strictly 
and consistently.  Considering the context, I find that the Gen-
eral Counsel has not been able to demonstrate by a preponder-
ance of the credible evidence that the discharge recommenda-
tions involving Pagliocca were 
based on antiunion sentiment.  
Given this finding, it follows 
that the General Counsel has 
failed to prove that Pagliocca was fired for union activities as 
alleged in the complaint. 
The Discharge of Ruben Lara 
My analysis of the discharge of Lara applies the same analyt-
ical framework used to consider the discharge of Pagliocca.  I 
find the General Counsel has es
tablished his union activities 
and that his union activities we
re known to Respondent™s su-
pervision and management. 
 DOLLAR RENT A CAR & 
THRIFTY CAR RENTAL
 101
Lara™s circumstances involved 
Respondent™s actions in sev-
eral steps.  Lara was given a ﬁSecond Written Noticeﬂ on Sep-
tember 16, 2009, for using a threat
ening tone with a customer.  
Then on September 23, 2009, Lara
 was issued a suspension 
based on two customer complain
ts.  On March 22, 2010, Re-
spondent received another customer complaint concerning La-
ra™s sales tactics.  Under Re
spondent™s progressive discipline 
system, Lara was subject to termination. 
On April 2, when Guillermo and Pfeifer spoke to Lara about 
the customer complaint, Lara admitting knowing that ﬁone 
mess up could cost him 
his job.ﬂ  Considering the events up to 
and including the final customer complaint, I find there is no 
evidence that antiunion or protected conduct informed the pro-
cess.  I therefore find that the 
General Counsel fa
iled to estab-
lish consistent with the analyti
cal framework set forth supra, 
that Lara was discharged in violation of the Act. 
Given this finding, it follows 
that the General Counsel has 
failed to prove that Lara was fired for union activities as alleged 
in the complaint. 
The Discharge of Hayden 
The General Counsel has establ
ished Hayden™s union activi-
ties and Respondent™s knowledge of
 those activities.  The same 
analytical approach as
 undertaken in resolving the earlier alle-
gations applies here. 
On April 13, 2009, Hayden was issued a ﬁSuspension and 
Final Written Noticeﬂ for using 
improper verbiage with a cus-
tomer.  Hayden™s discharge had been changed to a ﬁSuspension 
and Final Written Notice.ﬂ  Thereafter, on November 15, 2009, 
Hayden was not discharged but instead given a ﬁTraining 
Communicationﬂ for misreprese
nting Respondent™s prepaid 
fuel policy.  On March 27, 2010, Respondent received a com-
plaint that Hayden had used scare tactics. 
The General Counsel takes the 
position that Ha
yden received 
numerous complaints and that 
Respondent only discharged her 
after she engaged in union activities.  Considering the testimo-
ny of the witnesses and their demeanor as well as the arguments 

of the parties and the record as a whole, I reject the General 
Counsel™s argument.  Rather, I find in agreement with Respond-
ent, that under Respondent™s pr
ogressive discipline system Hay-
den was subject to termination after using scare tactics in viola-
tion of Respondent™s rental procedures. 
It follows that the General Counsel has failed to prove that 
Hayden was discharged because 
of her union activities as al-
leged in the complaint.  Therefore, I shall dismiss those com-
plaint paragraphs th
at apply to Hayden. 
E.  Summary and Conclusion 
The complaint alleges three wrongful discharges in violation 
of Section 8(a)(3) and (1) of the Act.  I have found in each in-
stance the General Counsel has not sustained the allegation.  I 
have further determined the re
levant allegations of the com-
plaint shall be dismissed. 
CONCLUSIONS OF 
LAW 1.  Respondent is an employer
 engaged in commerce within 
the meaning of Section 2(2), 
(6), and (7) of the Act. 
2.  The Union is a labor organization within the meaning of 
Section 2(5) of the Act. 
3.  Respondent violated Sectio
n 8(a)(1) of the Act by inter-
rogating an employee a
bout union activities. 
4.  Respondent violated Section 8(a)(1) of the Act by telling 
employees not to discuss the Un
ion and by threatening employ-
ees with discharge for discussing the Union. 
5.  Respondent did not otherwise 
violate the Act as alleged in 
the complaint. 
REMEDY Having found that the Respondent has engaged in certain un-
fair labor practices, I find that it must be ordered to cease and 
desist and to take certain affirm
ative action designed to effectu-
ate the policies of the Act. 
Upon the foregoing findings of fact and conclusions of law, 
and upon the entire record, and pursuant to Section 10(c) of the 
Act, I issue the following recommended
4 ORDER Respondent, DTG Operations, Inc. d/b/a Dollar Rent A Car 
and Thrifty Car Rental, Las Vegas, Nevada, its officers, agents, 
successors, and assigns, shall 
1.  Cease and desist from 
(a) Telling employees that th
ey could not discuss unions. 
(b) Threatening employees with discharge if they engage in 
conversations about unions. 
(c) Interrogating employees about union activities. 
(d) In any like or related manne
r interfering with, restraining, 
or coercing employees in the exercise of the rights guaranteed 
them by Section 7 of the Act. 
2.  Take the following affirmative action necessary to effec-
tuate the policies of the Act. 
(a) Within 14 days after service by the Region, post at its fa-
cilities in Las Vegas, Nevada, copies of the attached notice 
marked ﬁAppendix.ﬂ
5  Copies of the notice, on forms provided 
by the Regional Director for Re
gion 28, after being signed by 
the Respondent™s authorized representative, shall be posted by 
the Respondent immediately upon 
receipt and maintained for 
60 consecutive days in conspicuous
 places including all places 
where notices to employees are customarily posted.  Reasona-
ble steps shall be taken by the 
Respondent to ensure that the 
notices are not altered, defaced,
 or covered by any other mate-
rial.  In the event that, duri
ng the pendency of these proceed-
ings, the Respondent has gone out of business or closed the 
facility involved in these pr
oceedings, the Respondent shall 
duplicate and mail, at its own expe
nse, a copy of the notice to 
all current employees and former employees employed by the 
Respondent at any time since December 2009.  In addition to 
physical posting of paper notices
, notices shall be distributed 
                                                           
4 All motions inconsistent with th
is recommended Order are denied.  
In the event no exceptions are filed as provided by Sec. 102.46 of the 

Board™s Rules and Regulations, the findings, conclusions, and recom-
mended Order shall, as provided in 
Sec. 102.48 of the Rules, be adopt-
ed by the Board and all objections to
 them shall be deemed waived for 
all purposes. 
5 If this Order is enforced by a 
judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-

tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 102 
electronically, such as by email, posting on an intranet or an 
internet site, or other electron
ic means, if the Respondent cus-
tomarily communicates with its employees by such means. 
(b) Within 21 days after service by the Region, file with the 
Regional Director a sworn certifica
tion of a responsible official 
on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply. 
APPENDIX 
NOTICE TO 
EMPLOYEES POSTED BY 
ORDER OF THE NATIONAL 
LABOR 
RELATIONS BOARD
 An Agency of the United States Government 
 After a hearing at which all sides had a chance to give evi-
dence, the National Labor Relations Board has found that we 
violated Section 8(a)(1) of the 
National Labor Rela
tions Act, as 
amended, and has ordered us to 
post and abide by this notice. 
 The National Labor Relations Act gives all employees the fol-
lowing rights: 
FEDERAL LAW GIVES YOU THE RIGHT TO 
Form, join, or assist a union 
Choose representatives to barg
ain with us on your be-
half 
Act together with other employees for your benefit and 
protection 
Choose not to engage in an
y of these protected activi-
ties. 
 WE WILL NOT
 threaten you with discharge for engaging in 
conversations about unions. 
WE WILL NOT
 tell you that you cannot discuss unions at 
work. 
WE WILL NOT
 interrogate you about union activities. 
DTG OPERATIONS
, INC. D/B/A DOLLAR 
RENT A CAR AND THRIFTY 
CAR 
RENTAL  